Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of illicit drug use. The Attorney General has advised this Court that the determination in question has since been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Consequently, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Rodriguez v Leclaire, 44 AD3d 1205, 1206 [2007]).
Mercure, J.P., Spain, Lahtinen, Kane and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.